Title: To Thomas Jefferson from John Vaughan, 14 July 1808
From: Vaughan, John
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Philad. 14th July 1808
                  
                  I have recieved your favor of 10th. with remittance of 34 17/100 Ds. which ballances the payments made—Whenever I can be made useful, it will gratify me to be so—
                  After a long life of so much activity & weighty responsibility, you cannot but contemplate with great pleasure, the moment when you have resolved to get rid of the Burthen, & resume without interruption those pursuits, which combine comfort & utility without anxiety—That they may be long continued is the Wish Dr Sir. of Your friend & Servt.
                  
                     Jn Vaughan 
                     
                  
               